


 

EXHIBIT 10.46

AMENDED EMPLOYMENT AGREEMENT

                This agreement (the “Agreement”) between Tier technologies inc.,
a California corporation (the “Company”) and Mr. Harry Wiggins (the “Employee”),
is entered into as of the Effective Date.  Those capitalized terms used in this
Agreement and not otherwise defined herein shall have the meanings given to such
terms in the Agreement.

RECITAL

WHEREAS, the Company and the Employee entered into an employment agreement on
September 10, 2001 as memorialized on October 29, 2002, and

WHEREAS the Company and the Employee desire to amend said employment agreement.

NOW, THEREFORE, In consideration of the mutual benefits derived from this
Agreement and of the agreements, covenants and provisions hereof, the parties
hereto agree as follows:

 

Agreement


 

 

Initials:

 

 

 

Company

 

Employee

 

1

--------------------------------------------------------------------------------


 

 


1.              EMPLOYMENT.  THE COMPANY EMPLOYS EMPLOYEE AS OF THE EFFECTIVE
DATE IN THE CAPACITY OF SENIOR VICE PRESIDENT AND GENERAL MANAGER, GOVERNMENT
SERVICES STRATEGIC BUSINESS UNIT (SBU), REPORTING TO MR. JAMES R. WEAVER,
PRESIDENT OR HIS DESIGNEE.  EMPLOYEE WILL BE EXPECTED TO TRAVEL FREQUENTLY FROM
EMPLOYEE’S HOME OFFICE IN VIRGINIA TO THE COMPANY’S OFFICES IN BOSTON,
MASSACHUSETTS AND EMPLOYEE WILL BE REIMBURSED FOR BUSINESS TRAVEL IN ACCORDANCE
WITH TIER’S BUSINESS TRAVEL & EXPENSE REIMBURSEMENT POLICY. IN ADDITION,
EMPLOYEE AGREES TO UNDERTAKE SUCH OTHER BUSINESS TRAVEL AS IS CUSTOMARY TO SUCH
POSITION, AND AS SHALL FROM TIME TO TIME BE REQUESTED OF HIM BY THE COMPANY.

2.              TERM.  This Agreement shall be effective as of September 29,
2002 (the “Effective Date”).  The term of this Agreement shall be for two (2)
years, commencing with the effective date and ending September 28, 2004 unless
extended by the parties or terminated as provided in Article 4 hereof.  This
employment agreement replaces all other agreements either verbal or written
heretofore.

3.              COMPENSATION AND BENEFITS

                3.1          Base Salary.  In consideration of and as
compensation for the services to be performed by the Employee hereunder, the
Company shall pay the Employee a base salary (the “Base Salary”) of not less
than $305,000, effective September 29, 2002.  Employee’s Base Salary is payable
semi-monthly in arrears in accordance with the Company’s regular payroll
practices.

 

                3.2          Retention Bonus.  Provided that the Employee is
still employed by the Company on April 1, 2003, Employee shall be entitled to
receive and shall be fully vested in a retention bonus of Eighty-four Thousand
Four Hundred and forty-four Dollars ($84,444) (the “Retention Bonus”).  The
Retention Bonus shall be paid to the Employee on or before April 20, 2003.  All
payments shall be reduced by applicable tax and withholding requirements for
compensation. Notwithstanding the foregoing payment schedule, if the Employee
ceases to be employed by the Company after April 1, 2003 for any reason,
including termination for cause by the Company or without cause by the Employee,
all unpaid Retention Bonus payments shall be paid to him within five days after
termination.

 

 

Initials:

 

 

 

Company

 

Employee

 

2

--------------------------------------------------------------------------------


 

 

                3.3          Incentive Compensation.  Employee shall be eligible
to receive targeted incentive compensation (the “Incentive Compensation”) of One
Hundred Fifty-two Thousand Five Hundred Dollars ($152,500) per fiscal year based
upon performance targets for both the SBU (exclusive of Government Solutions
Center (“GSC”) division results and any future Government SBU acquisitions as
and from the Effective Date unless specifically included in the annual SBU
Performance Target) and the Company.  To the extent a Government SBU acquisition
is added to the SBU for which Employee has management responsibility, the annual
SBU Performance Target shall be adjusted to reflect the acquisition.  Actual
annual Incentive Compensation eligibility will be determined based upon the
performance of the SBU and the Company for each fiscal year.  The amount of
Incentive Compensation to which the Employee is entitled shall be allocated
seventy-five percent (75%) ($114,375) based on the SBU performance, and
twenty-five percent (25%) ($38,125) based on Company performance.  Eligibility
to participate in the SBU performance component is contingent upon the
achievement of both the budgeted revenue and budgeted gross profit targets set
by Tier’s President.  Eligibility for participation in the Company performance
component is contingent upon the achievement of 100% of agreed SBU performance
targets. Fiscal year targets are established by the Company’s President for the
Government SBU and Company’s Compensation Committee for the Company on an annual
basis. Corporate performance will be based upon Company revenue, Company
earnings per share (EPS), and average share price as set forth annually for
other senior executives of the Company and defined by the Compensation
Committee. All three Company targets must be met for the Company performance
target to be considered achieved. If the SBU achieves at least ninety-five
percent (95%) of its budgeted gross revenues and budgeted gross profit, the
Employee shall be entitled to eighty percent (80%) of the Incentive Compensation
allocated to SBU performance.  Additionally, in the event that in excess of one
hundred five percent (105%) of the gross revenues and gross profits of the SBU
are achieved, the Company shall review in good faith whether or not the Employee
should receive additional discretionary Incentive Bonuses based on such
performance.

 

Payment of Incentive Compensation will be made in accordance with Company
standard payment schedule for fiscal year bonuses and will be fully vested as of
the last day of the fiscal period on which the Incentive Compensation is based. 
Employee must be employed by Company at the end of the fiscal year to be
eligible to receive the full Incentive Bonus but need

 

 

Initials:

 

 

 

Company

 

Employee

 

3

--------------------------------------------------------------------------------


 

not remain employed by the Company at the time of payment in order to receive
the Incentive Bonus earned in the previous year.  For avoidance of doubt,
Incentive Bonuses will not be earned where Employee is terminated for Cause or
resigns without Cause on or prior to the end of the fiscal year. If Employee is
terminated without Cause or resigns with Cause, Incentive Bonuses related to SBU
Performance only shall be determined based on the portion of the fiscal year
elapsed with budgeted amounts and targeted Incentive Bonuses amounts pro rated.
For avoidance of doubt, there will be no prorated Company Performance bonus as
these targets cannot be prorated during a fiscal year.

 

3.4          Options.  In addition to the original stock option grant the
Employee received upon his original employment start date and subject to the
approval of the Compensation Committee of the Tier Board of Directors, and at
their sole discretion, Employee will be eligible for an additional annual
discretionary option grant of up to 25,000 shares. Consideration for additional
option grant will be based upon the achievement of SBU performance targets for
the fiscal year and overall Company performance in line with Section 3.3 of this
agreement.

3.5          Participation in Benefit Plans.  The Employee shall be entitled to
participate in any pension plans, profit-sharing plans and group insurance,
medical, hospitalization, disability and other benefit plans maintained by the
Company from time to time, as such are generally applicable to employees of the
Company and to the extent Employee is eligible under the general provisions
thereof.

3.6          Reimbursement of Expenses.  The Company shall reimburse the
Employee for all business expenses, including, without limitation, travel,
entertainment and similar expenses, incurred by the Employee on behalf of the
Company if such expenses are ordinary and necessary business expenses incurred
on behalf of the Company pursuant to standard expense reimbursement policy.  The
Employee shall timely provide the Company with such itemized accounts, receipts
or documentation for such expenses as are required under the Company’s policy
regarding the reimbursement of such expenses.

3.7          Vacation and Personal Leave.  The Employee shall be entitled to
three (3) weeks of vacation per annum, pro-rated in the year of hire and
terminated and accrued on a semi-

 

 

Initials:

 

 

 

Company

 

Employee

 

4

--------------------------------------------------------------------------------


 

monthly basis. The Employee shall also be entitled to other paid personal leave
in accordance with The Company’s policy.

4.              TERMINATION

                4.1          Termination.

 

                                (a)           Termination for Cause by the
Company.  The Company may terminate Employee’s employment under this Agreement,
in its sole discretion, “for cause” by written notice to the Employee.  Grounds
for the Company to terminate this Agreement “for cause” shall be limited to the
occurrence of any of the following events:

 

                                                (i)            the Employee’s
willful commission of any act which materially and adversely affects the
Company, including, without limitation, an act of dishonesty, fraud, willful and
repeated disobedience to reasonable direction from the Company, gross misconduct
or breach of duty;

 

                                                (ii)           the Employee’s
commission of any act in contravention of Employee’s undertakings contained in
Section 5 hereof; or

 

                                                (iii)         the Employee’s
conviction of a felony or a misdemeanor involving dishonesty or moral turpitude.

 

                                (b)           Termination for Cause by the
Employee. The Employee may terminate this Agreement “for cause” by written
notice to the Company.  Grounds for Employee to terminate this Agreement for
cause shall be limited to:

 

                                                (i)            the failure by
the Company to cure within three (3) business days the failure to make any
timely payment to Employee called for hereunder; or

 

                                                (ii)           the requirement
by the Company that the employee relocate his home or be required to stay in
temporary housing during the work week at  administrative offices other than
greater Boston or Washington D.C. Metropolitan areas.

 

 

Initials:

 

 

 

Company

 

Employee

 

5

--------------------------------------------------------------------------------


 

 

                                (c)           Right to Contest.  In the event
that either the Company or the Employee, as the case may be, purports to
terminate this Agreement “for cause,” the other party may contest the existence
of “cause” (as defined herein).  In such event, the existence of cause shall be
determined by arbitration conducted in accordance with the rules of the American
Arbitration Association.  If “cause” is found not to exist, the termination
shall be deemed to have been a termination without cause.  The losing party
shall pay the costs of the arbitration.

 

                                (d)           Termination Without Cause.  Either
the Company or the Employer may terminate Employee’s employment under this
Agreement without cause by written notice to the other party.

 

                                (e)           Termination by Death or
Disability.  This Agreement shall terminate on the death of Employee and, at the
election of the Company, on the complete disability of the Employee.  For
purposes hereof, “complete disability” shall be deemed to have occurred if
Employee is unable to perform his duties hereunder for a period of ninety days
and is unable, prior to the end of such ninety day period, to provide a medical
opinion that he will be able to return to work within thirty days after the
expiration of such period or if he does not so return.

 

                                (f)            Notice of Termination.  Any
purported termination of employment by the Company or by the Employee shall be
communicated by written notice of termination to the other party stating the
nature of the termination and the facts upon which any alleged cause is based.

 

                                (g)           Effect of Termination.

 

                                                (i)            If termination is
by the Company for cause (as defined in Section 4.1(a)) or by the Employee
without cause, the termination shall be effective upon notice or such later date
as stated in the notice of termination.  Following a termination for cause by
the Company or without cause by the Employee, the Employee shall only be
entitled to receive his accrued compensation for service performed prior to the
date of termination and shall remain bound by the provisions of Article 5
hereof.

 

 

Initials:

 

 

 

Company

 

Employee

 

6

--------------------------------------------------------------------------------


 

 

                                                (ii)           If termination is
by the Employee for Cause (as defined in Section 4.1(b) the termination shall be
effective upon notice or at such later date as specified in the termination
Notice.  Following a termination for cause by the Employee, the Employee shall
be entitled to receive all accrued compensation for services rendered prior to
the date of termination, any Incentive Bonuses earned, including current year
Incentive Bonuses determined under Section 3.3 hereof to the date of termination
and a severance payment equal to six months of Base Compensation then in effect.
Severance payments attributable to Base Compensation will be payable over six
months in accordance with normal payroll cycle and all severance will be subject
to normal payroll withholding. The provisions of Article 5 shall remain in
effect for the six-month severance period  beginning with the effective date of
termination.

 

                                                (iii)         If the termination
is by the Company without cause (as cause is defined in Section 4.1(a)), the
Company shall pay Employee all accrued but unpaid compensation through the date
up to termination, any Incentive Bonuses earned, including current year
Incentive Bonuses determined under Section 3.3 hereof to the date of termination
and shall continue to pay the Employee Base Compensation for six months
following the date of termination and the provisions of Article 5 shall apply
for six months.

 

                                                (iv)          Upon the
termination of the Employee’s employment as a result of Employee’s complete
disability (as defined in Section 3.1(d)), the Employee shall be entitled to
receive for an additional sixty (60) days after the date of such termination,
Employee’s Base Salary in effect at the time of termination and any and all
benefits to which Employee is entitled on the date of such termination under the
Company’s pension, life, disability, accident and health and other benefit plans
in accordance with the provisions of such plans and Incentive Bonuses earned to
the date of termination.

 

                                                (v)            Upon termination
of the Employee’s employment as a result of Employee’s death, the Employee’s
heirs, devisees, executors or other legal representatives shall receive all
compensation, including Incentive Bonuses earned through the date of death.

 

 

Initials:

 

 

 

Company

 

Employee

 

7

--------------------------------------------------------------------------------


 

 

5.              NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY

                5.1          Non-Competition.  For the period of one year (1)
from the expiration of this Agreement or in the case of a termination other than
by the expiration of this Agreement, as specified in Section 3.1(d) from the
date of termination of Employee’s employment, the Employee shall not, directly
or indirectly:

 

                                (a)           carry on or engage in with any
Person engaged in, in any territory in which the Company carried on business
during the twelve months preceding termination, any activity that is in
competition with the business engaged in by the Company at the time of
termination (the “Company Business”); or

 

                                (b)           do or say anything which is
harmful to the reputation of the Company or which may lead any person to cease
to deal with the Company on substantially equivalent terms to those previously
offered or at all; or

 

                                (c)           seek to contract with or engage
any person who has been contracted with or engaged to manufacture, assemble,
supply or deliver products, goods, materials or services which will be
competitive with the Company Business.

 

                5.2          Non-solicitation.  For as long as the provisions of
Section 5.1 are in effect, the Employee shall not, directly or indirectly:

 

                                (a)           employ or solicit for employment
any person whom Employee knows to be an employee of the Company or any
subsidiary of the Company or induce or attempt to induce any such person to
terminate his or her employment with the Company or such subsidiary; or

 

                                (b)           seek in competition with the
Company to procure orders from or do business with or procure directly or
indirectly any other person to procure orders from or do business with any
person who has been an active customer of the Company within the twelve months
preceding termination.

 

 

Initials:

 

 

 

Company

 

Employee

 

8

--------------------------------------------------------------------------------


 

 

                5.3          Confidential Information.

 

                                (a)           The Employee acknowledges that the
Confidential Information (as hereinafter defined) of the Company is valuable,
special and unique to the Company Business, and that such Company Business
depends on such Confidential Information; and that the Company wishes to protect
such Confidential Information by keeping it confidential for the use and benefit
of the Company.  Based on the foregoing, the Employee undertakes:

 

                                                (i)            to keep any and
all Confidential Information in trust for the use and benefit of the Company;

 

                                                (ii)           except as
required by the Employee’s duties hereunder or as may be authorized in writing
by the Company, not at any time during and for a period of one (1) year after
termination of Employee’s employment with the Company, to disclose or use,
directly or indirectly, any Confidential Information of the Company;

 

                                                (iii)         to take all
reasonable steps necessary, or reasonably requested by the Company, to ensure
that all Confidential Information of the Company is kept confidential for the
use and benefit of the Company; and

 

                                                (iv)          on termination of
Employee’s employment with the Company or at any other time the Company may in
writing so request, to promptly deliver to the Company all materials
constituting Confidential Information (including all copies thereof) that are in
Employee’s possession or under Employee’s control.  Further, the Employee
undertakes that, if requested by the Company, Employee shall return any
Confidential Information pursuant to this subsection and shall not make or
retain any copy of or extract from such materials.

 

                                (b)           For purposes of this Section,
“Confidential Information” means any and all information developed by or for the
Company of which the Employee gained knowledge by reason of Employee’s
employment with the Company under this Agreement that is not generally known in
the industry in which the Company is or may become engaged.  Confidential

 

 

Initials:

 

 

 

Company

 

Employee

 

9

--------------------------------------------------------------------------------


 

 

Information includes, but is not limited to, any and all information developed
by or for the Company or customers of the Company, concerning plans, marketing
and sales methods, materials, processes, business forms, procedures, devices
used by the Company, plans for development of new products, services and
expansion into new areas or markets, internal operations and any trade secrets
and proprietary information of any type owned by the Company together with all
written, graphic and other materials relating to all or any part of the same. 
Confidential Information does not include any information which becomes public
through some other means not controlled by the Employee.

 

                                (c)           Employee agrees that as a
condition of employment Employee will execute and abide by the Employee
Proprietary Information and Inventions Agreement (the “Proprietary Information
Agreement”), attached hereto as Appendix B. To the extent the Proprietary
Information Agreement conflicts with or is inconsistent with this Agreement,
this Agreement shall control.

 

                5.4          Remedies.

 

                                (a)           Injunctive Relief.  Employee
acknowledges and agrees that the covenants and obligations contained in Sections
5.1, 5.2 and 5.3 hereof relate to special, unique and extraordinary matters and
that a violation of any of the terms of said Sections will cause the Company
irreparable injury for which adequate remedy at law is not available. 
Therefore, Employee agrees that the Company shall be entitled to an injunction,
restraining order, or other equitable relief from any court of competent
jurisdiction, restraining the Employee from committing any violation of such
covenants and obligations.

                                (b)           Remedies Cumulative.  The
Company’s rights and remedies in respect of this Section are cumulative and are
in addition to any other rights and remedies the Company may have at law or in
equity.

 

6.              MISCELLANEOUS

                6.1          Notices.  Any written notice, required or permitted
under this Agreement, shall be deemed sufficiently given if either hand
delivered or by fax (with written confirmation of

 

 

Initials:

 

 

 

Company

 

Employee

 

10

--------------------------------------------------------------------------------


 

 

receipt) or nationally recognized overnight courier.  Written notices must be
delivered to the receiving party at its address or facsimile number on the
signature page of this Agreement.  The parties may change the address or
facsimile number at which written notices are to be received in accordance with
this Section.

 

                6.2          Prevailing Party.  If any litigation is commenced
between the parties hereto concerning this Agreement or their respective rights,
duties and obligations hereunder, the party prevailing in that litigation shall
be entitled to reasonable attorney’s fees, to be fixed by the court as part of
the costs of the litigation or established in a separate action brought to
recover those fees, in addition to any other relief that may be granted.

 

                6.3          Assignment. The Employee may not assign, transfer
or delegate his rights or obligations hereunder, and any attempt to do so shall
be void.  This Agreement shall be binding upon and shall inure to the benefit of
the Company and its successors and assigns.

 

                6.4          Entire Agreement.  This Agreement contains the
entire agreement of the parties hereto with respect to the subject matter
hereof, and all other prior agreements, written or oral, are hereby merged
herein and are of no further force or effect.  This Agreement may be modified or
amended only by a written agreement that is signed by the Company and the
Employee.  No waiver of any section or provision of this Agreement shall be
valid unless such waiver is in writing and signed by the party against whom
enforcement of the waiver is sought.  The waiver by the Company of any section
or provision of this Agreement shall not apply to any subsequent breach of this
Agreement.  Captions to the various Sections of this Agreement are for the
convenience of the parties only and shall not affect the meaning or
interpretation of this agreement.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but together they shall
constitute one and the same instrument.

 

                6.5          Severability.  The provisions of this Agreement
shall be deemed severable, and if any part of any provision is held illegal,
void or invalid under applicable law, such provision may be changed to the
extent reasonably necessary to make the provision, as so changed, legal valid
and binding.  If any provision of this Agreement is held illegal, void or
invalid in its entirety, the

 

 

Initials:

 

 

 

Company

 

Employee

 

11

--------------------------------------------------------------------------------


 

 

remaining provisions of this Agreement shall not in any way be affected or
impaired but shall remain binding in accordance with their terms.

 

                6.6          Continuing Obligations.  The provisions contained
in Sections 4.1(g), 5, 6.2, 6.6 and 6.7 of this Agreement shall continue and
survive the termination of this Agreement.

 

                6.7          Applicable Law.  This Agreement and the rights and
obligations of the Company and the Employee hereunder shall be governed by and
construed and enforced under the laws of the Commonwealth of Virginia, without
reference to any principles of conflict of laws.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

Tier Technologies, Inc.

 

 

 

 

By:

James R. Weaver

 

 

Print Name:

James R. Weaver

 

 

Title:

President

 

 

 

 

 

 

Harry W. Wiggins

 

 

[Employee]

 

 

 

 

 

Address:

 

 

Facsimile:

 

 

 

Initials:

 

 

 

Company

 

Employee

 

12

--------------------------------------------------------------------------------

